Exhibit 10.1

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 5,
2013 (this “Amendment”), among NEXEO SOLUTIONS, LLC, a Delaware limited
liability company (the “Borrower”), NEXEO SOLUTIONS HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), NEXEO SOLUTIONS SUB HOLDING CORP., a
Delaware corporation (“Sub Holdco” and, together with the Borrower and Holdings,
the “Credit Agreement Parties”), BANK OF AMERICA, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”), and the Lenders (as defined below) party
hereto.

 

PRELIMINARY STATEMENTS

 

A.                                    The Borrower, Holdings, Sub Holdco, the
Administrative Agent and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of March 9, 2011 (as
amended and restated pursuant to the Amendment No. 1 to Credit Agreement, dated
as of October 16, 2012, among the Borrower, Holdings, Sub Holdco, the
Administrative Agent, the Collateral Agent, and the Lenders party thereto and as
further amended by Amendment No. 1 thereto, dated as of November 29, 2012, the
“Existing Credit Agreement”).

 

B.                                    The Borrower has requested that, pursuant
to Section 10.01 of the Existing Credit Agreement, the Required Lenders consent
to the amendments described herein, and the Required Lenders are willing to
agree to such amendments on the terms and subject to the conditions described
herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions.  Capitalized terms used
herein and not otherwise defined in this Amendment have the same meanings as
specified in the Existing Credit Agreement, as amended by this Amendment (as so
amended, the “Credit Agreement”).

 

SECTION 2.                            Amendments to Existing Credit Agreement. 
Effective as of the Amendment Effective Date, the Existing Credit Agreement is
hereby amended as follows:

 

(a)                                 Section 1.01 of the Existing Credit
Agreement is amended by deleting the definitions of “Borrower,” “Qualified
Securitization Facility” and “Securitization Facility” contained therein and
replacing them with the following respective definitions:

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement and includes any Successor Borrower.

 

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the board of directors of Holdings shall have
determined in good faith that such Securitization Facility (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to Holdings and the applicable Restricted
Subsidiaries, (b) all sales and/or contributions of Securitization Assets and
related assets by Holdings and the Restricted Subsidiaries are made at fair
market value and (c) the financing terms, covenants, termination events and
other provisions thereof shall be market terms (as determined in good faith by
Holdings).

 

--------------------------------------------------------------------------------


 

“Securitization Facility” means any of one or more receivables securitization
financing facilities or any other facility or financing program involving the
sale, conveyance, transfer or assignment from time to time of accounts
receivable and any other assets related thereto, in each case, as amended,
supplemented, modified, extended, renewed, restated or refunded from time to
time, the Obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to Holdings or any Restricted Subsidiary (other than a
Securitization Subsidiary) pursuant to which Holdings or any Restricted
Subsidiary sells or grants a security interest in its accounts receivable or
assets related thereto to either (a) a Person that is not a Restricted
Subsidiary or (b) a Securitization Subsidiary that in turn sells its accounts
receivable to a Person that is not a Restricted Subsidiary.

 

(b)                                 Clause (b)(vii) of the definition of “Excess
Cash Flow” in Section 1.01 is amended and restated in its entirety to read as
follows:  “(vii) without duplication of amounts deducted pursuant to clauses
(viii) and (xi) below in prior ECF Periods, the amount of Investments made
pursuant to clauses (3), (12), (14), (24) and (25) of the definition of
Permitted Investments and acquisitions made during such period to the extent
that such Investments and acquisitions were financed with (A) internally
generated cash flow or (B) the proceeds of extensions of credit under the ABL
Facility or any other revolving credit facility, in each case, of Holdings or
the Restricted Subsidiaries and not made in reliance on any basket calculated by
reference to the Available Amount,”

 

(c)                                  The following provision is added at the end
of Section 2.12(a):

 

“At the option of Holdings, Holdings and/or Sub Holdco may be co-borrowers with
the Borrower in respect of any Incremental Loans, and any Incremental Amendment,
in addition to effecting amendments to the Loan Documents to effect the
provisions of this Section 2.12, including to provide for such co-borrowing,
without the consent of any other Lenders, may provide for the transfer of all or
any portion of Holdings’ and/or Sub Holdco’s obligations as co-borrowers under
any such Incremental Loans to the Borrower on the terms set forth therein;
provided, however, that, effective upon any such transfer,  the Guaranty of each
of Holdings and Sub Holdco shall apply to any such transferred obligations.”

 

(d)                                 Section 7.04(b)(iv) is amended and restated
in its entirety to read as follows:

 

“(iv) any Restricted Subsidiary of Holdings may liquidate or dissolve (provided
that no liquidation or dissolution of the Borrower shall be permitted by this
clause (iv)) or change its legal form if Holdings determines in good faith that
such action is in the best interests of Holdings and its Restricted Subsidiaries
and is not materially disadvantageous to the Lenders”

 

(e)                                  Section 7.05(p) is amended by replacing the
words “to a Securitization Subsidiary” with “pursuant to a Qualified
Securitization Facility”.

 

(f)                                   Section 7.13 is amended and restated in
its entirety to read as follows:

 

“SECTION 7.13.     Holdings and Sub Holdco.  In the case of Holdings and Sub
Holdco, conduct, transact or otherwise engage in any business or operations
other than the following (and activities incidental thereto):  (i) its ownership
of the Equity Interests of the Borrower (and, in the case of Holdings, Sub
Holdco, and, in the case of Holdings and Sub Holdco, any Person formed or
acquired in connection with any acquisition or

 

--------------------------------------------------------------------------------


 

similar Investment not prohibited by the terms of this Agreement; provided, that
as soon as practicable after any such acquisition or similar Investment,
Holdings and Sub Holdco shall contribute all the Equity Interests of the Person
or Persons formed or acquired, or substantially all the assets acquired, in such
acquisition or similar Investment to the Company), (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, the ABL Facility, or any other Indebtedness
permitted by Section 7.03 or with respect to any agreement entered into in
connection with an acquisition or other Investment not prohibited by the terms
of this Agreement, (iv) any public offering of its common stock or any other
issuance of its Equity Interests or any transaction permitted under
Section 7.04, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
its Subsidiaries and guaranteeing the obligations of its Subsidiaries in each
case solely to the extent permitted hereunder, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, Sub Holdco and the Borrower, (vii) holding any cash or
property received in connection with Restricted Payments made in accordance with
Section 7.06 or received in connection with Permitted Investments, in each case,
pending application thereof by Holdings and Sub Holdco, (viii) providing
indemnification to officers and directors, (ix) any other transaction Holdings
or Sub Holdco is permitted to enter into in accordance with this Article VII and
(x) activities incidental to the businesses or activities described in clauses
(i) to (ix) of this Section 7.13.”

 

SECTION 3.                            Conditions of Effectiveness.  This
Amendment shall become effective as of the first date (such date being referred
to as the “Amendment Effective Date”) when each of the following conditions
shall have been satisfied:

 

(a)                                 Execution of Documents.  The Administrative
Agent shall have received this Amendment, duly executed and delivered by (A) the
Borrower, Holdings and Sub Holdco and (B) Lenders constituting the Required
Lenders.

 

(b)                                 Consent Fee.  The Administrative Agent shall
have received from the Borrower a consent fee payable in Dollars for the account
of each Lender that has returned an executed signature page to this Amendment to
the Administrative Agent at or prior to 5:00 p.m., New York City time on
August 1, 2013 (the “Consent Deadline” and each such Lender, a “Consenting
Lender”) equal to 0.10% of the aggregate principal amount of Loans held by such
Consenting Lender as of the Consent Deadline.

 

SECTION 4.                            Representations and Warranties.  The
Borrower represents and warrants as follows as of the date hereof:

 

(a)                                 The execution, delivery and performance by
the Credit Agreement Parties of this Amendment have been duly authorized by all
necessary corporate or other organizational action.  The execution, delivery and
performance by the Credit Agreement Parties of this Amendment will not
(i) contravene the terms of any of the Credit Agreement Parties’ Organization
Documents, (ii) result in any breach or contravention of, or the creation of any
Lien upon any of the property or assets of any Credit Agreement Party or any of
the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Credit Agreement) under (A) any Contractual Obligation to which any Credit
Agreement Party is a party or affecting any Credit Agreement Party or the
properties of any Credit Agreement Party or any of the Restricted Subsidiaries
or (B) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which any Credit Agreement Party or its property is
subject; or (iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens)

 

--------------------------------------------------------------------------------


 

referred to in clauses (ii) and (iii), to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 This Amendment has been duly executed and
delivered by each Credit Agreement Party.  Each of this Amendment and each other
Loan Document to which any Credit Agreement Party is a party, after giving
effect to the amendments pursuant to this Amendment, constitutes a legal, valid
and binding obligation of such Credit Agreement Party, enforceable against such
Credit Agreement Party in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

(c)                                  No Default or Event of Default has occurred
and is continuing.

 

(d)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.

 

SECTION 5.                            Reference to and Effect on the Credit
Agreement and the Loan Documents.

 

(a)                                 Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Credit Agreement Parties under the Existing Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment.

 

(b)                                 On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a Loan Document.

 

SECTION 6.                            Costs and Expenses.  The Borrower agrees
to pay or reimburse the Administrative Agent all reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment
pursuant to Section 10.04 of the Existing Credit Agreement.

 

SECTION 7.                            Execution in Counterparts.  This Amendment
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 8.                            Notices.  All communications and notices
hereunder shall be given as provided in the Credit Agreement.

 

SECTION 9.                            Severability. If any provision of this
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this

 

--------------------------------------------------------------------------------


 

Amendment shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 10.                     Successors. The provisions of this Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and registered assigns permitted under Section 10.07 of
the Credit Agreement.

 

SECTION 11.                     Governing Law.  This Amendment shall be governed
by, and construed in accordance with, the law of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

NEXEO SOLUTIONS, LLC, as Borrower

 

 

 

 

 

By:

/s/ Ross Crane

 

 

Name: Ross Crane

 

 

Title:  Executive Vice President, Chief Financial Officer and Assistant
Treasurer

 

 

 

 

 

NEXEO SOLUTIONS HOLDINGS, LLC, as Holdings

 

 

 

 

 

By:

/s/ Ross Crane

 

 

Name: Ross Crane

 

 

Title:  Executive Vice President, Chief Financial Officer and Assistant
Treasurer

 

 

 

 

 

 

 

NEXEO SOLUTIONS SUB HOLDING CORP., as Sub Holdco

 

 

 

 

By:

/s/ Ross Crane

 

 

Name: Ross Crane

 

 

Title:  Executive Vice President, Chief Financial Officer and Treasurer

 

[Amendment No. 2 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Aamir Saleem

 

 

Name:  Aamir Saleem

 

 

Title:  Vice President

 

[Amendment No. 2 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------